internal_revenue_service number release date index number r r 48a -------------- --------------------------------------- ------------------------------------------------- -------------------------------------- --------------------------------- in re consequences of taxpayer’s accounting and regulatory treatment of the sec_48a credit department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number --------------------- refer reply to cc psi b06 plr-150025-11 date date legend taxpayer parent owner x commission a commission b commission c state a state b facility date date date date date date 6_month month month year year year year a ----------------------------------------------------- ------------------------- --------------------------------------------- -------------------------- -------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------- ---------------------------------------------------------------- ----------- ---------- --------- --------------------------- -------------------------- ---------------------- -------------------------- ---------------------- --------------------- ------ --------------- -------------- ------- ------- ------- ------- ---------- plr-150025-11 dollar_figureb c dollar_figured dollar_figuree dollar_figuref dollar_figureg h dear -------------- ------------------- ------ ------------------- ------------------ ------------------- ----------------- ----------- this letter responds to your request dated date requesting rulings on whether the disallowance provisions of sec_46 f of the internal_revenue_code_of_1986 the code apply to taxpayer as a result of taxpayer’s accounting and regulatory treatment of its sec_48a qualifying_advanced_coal_project credit taxpayer represents that the facts are as follows taxpayer is an integrated regulated public electric utility incorporated and headquartered in state a taxpayer is principally engaged in the generation transmission distribution and sale of electricity in states a and b commission a commission b and commission c regulate taxpayer with respect to the terms and conditions of its services including the rates it may charge for such services taxpayer’s rates are established on a rate of return basis in each of these regulatory jurisdictions taxpayer is a wholly-owned subsidiary of parent and parent includes taxpayer in parent’s consolidated federal_income_tax return that parent files on a calendar_year basis taxpayer employs the accrual_method of accounting and likewise reports on a calendar_year basis for purposes of the investment_tax_credit itc normalization rules under former sec_46 of the code taxpayer elected to account for its accumulated deferred itc in ratemaking on public_utility_property in accordance with former sec_46 taxpayer’s public_utility_property includes a a interest in facility a coal-fired generating facility taxpayer’s cumulative investment in facility at date was dollar_figureb taxpayer developed and operates facility however facility has several owners including owner x with c ownership taxpayer filed an application with the internal_revenue_service irs and department of energy for sec_48a qualified advanced_coal_project credits sec_48a credit or sec_48a credits taxpayer’s application was accepted and taxpayer was allocated dollar_figured of sec_48a credits for the facility at the time taxpayer filed the initial application none of the other facility owners applied for the sec_48a credits the relevant portions of sec_46 of the code were repealed by the revenue reconciliation act of publaw_101_508 however under sec_50 those provisions still apply with respect to property on which a regulated utility claimed the investment_tax_credit plr-150025-11 taxpayer and the irs entered into a memorandum of understanding mou regarding the allocation of the sec_48a credits that same month taxpayer announced in its form 10-q filing that it had been awarded dollar_figured of sec_48a credits owner x immediately notified taxpayer that it intended to file a notice of controversy under the facility operating and ownership agreement related to the sec_48a credits owner x sought either a reallocation of a portion of the sec_48a credits from taxpayer to owner x or the monetary equivalent under the terms of the operating and ownership agreement owner x filed a notice to arbitrate the sec_48a credits issue under the ownership and operating_agreement the arbitration order ruled in favor of owner x the arbitration order required taxpayer to request that the irs reallocate dollar_figuree of sec_48a credits to owner x and if taxpayer were unsuccessful the arbitration order required taxpayer to pay the amount in cash to owner x as a result of the arbitration order the irs and taxpayer agreed in a revised mou to reallocate dollar_figuree of the sec_48a credits to owner x reducing the amount of sec_48a credits allocated to taxpayer from dollar_figured to dollar_figuref taxpayer made an election in month of year under sec_48a of the code to begin taking qualified progress expenditures qpe for the facility on its originally filed year federal_income_tax return under sec_48a taxpayers may take qpe into account as qualified_investment in computing the sec_48a credits under the rules set forth under former sec_46 as in effect on the day before the enactment of the revenue reconciliation act of in accordance with the qpe election and the revised mou taxpayer claimed the sec_48a credits on its federal_income_tax returns for year sec_1 and parent however has only used the sec_48a credits of year dollar_figureg to reduce parent’s consolidated federal tax_liability parent on a consolidated basis was not able to use the sec_48a credits that taxpayer claimed on its tax returns in year sec_2 and to reduce its consolidated federal_income_tax liability parent carried forward the sec_48a credits and parent currently does not project to fully use the sec_48a credits until several tax years later on date taxpayer placed facility in service for tax purposes in month of year taxpayer began amortizing a ratable portion of its revised sec_48a credits dollar_figuref on its regulatory books of account over the book life of facility taxpayer filed a new rate case for state b in month of year which included a test year based on the twelve months ending date and for state a in month of year which included a test year based on the twelve months ended date when taxpayer filed the initial rate application taxpayer included a ratable portion of the entire dollar_figured of sec_48a credits in calculating income_tax expense on the cost of service schedules because at that time the original mou entitled taxpayer to claim and fully use the entire dollar_figured in sec_48a credits commission b knew of the attempt to reallocate the sec_48a credits but taxpayer received the revised mou after the hearings for the rate case were complete and the rate case was closed therefore commission b used the original mou in effect at the time of the rate filing and hearings in setting taxpayer’s rates taxpayer filed a petition for reconsideration and clarification on various matters including its request to reduce itc amortization to reflect the revised mou plr-150025-11 commission b denied taxpayer’s request as a procedural matter because taxpayer and the irs signed the revised mou after the period of discovery for the rate case commission b concluded that taxpayer would have an opportunity to correct this error in a subsequent rate case or other appropriate rate proceeding commission b stated that it was not its intent to capture facility’s advanced coal investment tax_credits more rapidly than the irs allows commission b order on petitions for reconsideration and clarification dated date additionally commission b allowed taxpayer to record a regulatory asset liability on its books to track the excess_amount of itc amortization that would occur so that taxpayer can recover it in its next rate case taxpayer also included a ratable portion of the entire dollar_figured of sec_48a credits in calculating income_tax expense on the cost of service schedules it prepared when filing its initial application_for the state a rate case the state a case however allowed for a true-up period and taxpayer was able to reduce the amount of sec_48a credits included in the cost of service computations to be in line with the revised mou in addition taxpayer inadvertently amortized sec_48a credits that parent has not used as an offset against federal tax_liability on a consolidated basis taxpayer should have included only a ratable portion of the sec_48a credits that parent has used to offset federal tax_liability dollar_figureg in taxpayer’s regulatory books of account and on its commission b and commission a rate applications instead taxpayer began to amortize the full amount of its sec_48a credits dollar_figuref on its books_and_records this error occurred over a h period taxpayer contacted commission b and commission a about this error due to the timing of taxpayer’s discovery of the error both the commission b staff and commission a staff indicated that they will allow taxpayer to request a reduction of its amortization concerning this issue in its next appropriate rate proceeding in an effort to address the impact of this error taxpayer made an adjustment to reverse the excess sec_48a credits that taxpayer amortized on its books_and_records as of date to restore the cumulative balance of the unamortized sec_48a credits the entry involved a charge to income_tax expense to reverse the income statement impact and a credit to the accumulated sec_48a credit deferred itc accounts as a result taxpayer’s balance of unamortized sec_48a credits deferred itc and its cumulative income_tax expense are stated as they would have been had taxpayer only amortized h of dollar_figureg of sec_48a credits accordingly taxpayer has requested the following rulings taxpayer is in compliance with the normalization requirements with respect to itc amortization of sec_48a credits used in the state b rate order rather than the reduced_amount pursuant to the revised mou the final allocation will be reflected in the next rate proceeding and commission b will allow taxpayer to recover in the next plr-150025-11 rate proceeding the amount by which the amortization of sec_48a credits ultimately reallocated reduced rates charged pursuant to the rate proceeding inadvertent itc amortization of sec_48a credits that have yet to be realized in its state b and state a rate cases and on its regulatory books of account is not inconsistent with the itc normalization requirements and that no disallowance or recapture of itc is required law and analysis under sec_46 of the code for purposes of sec_38 the amount of the investment_credit determined under this section for any taxable_year shall be the sum of several credits including the qualifying_advanced_coal_project credit provided by sec_48a sec_48a of the code provides in part that the qualifying_advanced_coal_project credit for any taxable_year is an amount equal to 15-percent of the qualified_investment for such taxable_year in the case of projects which use advanced coal-based generation technologies other than integrated_gasification_combined_cycle projects under sec_50 of the code credits listed as itc under sec_46 including sec_48a credits are subject_to the normalization rules of former sec_46 in effect on the day before the enactment of the revenue reconciliation act of in general the itc was introduced in and repealed for years after by the tax_reform_act_of_1986 former sec_46 of the code and sec_1_46-6 of the federal_income_tax regulations regulations provide limitations on the use of tax_credits by public_utilities former sec_46 provides a general_rule that disallows tax_credits for public_utility_property if for ratemaking purposes such investment_tax_credit is used to reduce the taxpayer’s cost of service or to reduce the taxpayer’s rate base unless such base rate reduction is restored ratably or faster over the property’s useful_life for ratemaking purposes as noted earlier taxpayer elected to account for its investment_credit on public_utility_property in accordance with former sec_46 of the code former sec_46 provides an election for ratable flow through under which an elector may flow through the itc to cost of service however former sec_46 provides that no itc is available if the taxpayer’s cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no itc is available if the base to which the taxpayer’s rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 sec_1_46-6 of the regulations provides that the provisions of former sec_46 of the code are limitations on the treatment of the investment_credit for ratemaking purposes and for purposes of the taxpayer’s regulated books of account plr-150025-11 only if an election is made under former sec_46 the credit may be flowed through to income but not more rapidly than ratably and there may not be any reduction in rate base former sec_46 of the code provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer’s regulated books of account shall be used under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer’s regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer’s cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer’s regulated expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units sec_1_46-6 of the regulations provides that the itc is disallowed for any sec_46 property placed_in_service by a taxpayer before the date a final_decision of a regulatory body that is inconsistent with sec_1_46-6 is put into effect on or after such date and before the date a subsequent decision consistent with sec_1_46-6 is put into effect sec_1_46-6 of the regulations provides that there is no disallowance of a credit before the first_final_inconsistent_determination is put into effect for the taxpayer’s sec_46 property sec_1_46-6 of the regulations provides that inconsistent refers to a determination that is inconsistent with sec_46 or of the code for example a determination to reduce the taxpayer’s cost of service by more than a ratable portion of the credit would be a determination that is inconsistent with sec_46 senate report no 94th cong 1st sess 1975_1_cb_590 provides in its explanation of the ratemaking treatment to be accorded the additional itc allowed public_utilities under the act explains that the additional itc is to be disallowed if the regulatory agency requires the flowing-through of a company’s additional itc at a rate faster than permitted or insists upon a greater rate base adjustment than is permitted but only after a final_determination is put into effect that report further provides that the rules provided under existing law with respect to determinations made by a regulatory body and the finality of its orders would apply to this provision plr-150025-11 senate report no 92nd cong 1st sess 1972_2_cb_559 provides in its explanation of amendments to the revenue act of dealing with the limitations on the ratemaking treatment of the itc under sec_46 and e that the committee hopes that the sanctions of disallowance of the itc will not have to be imposed taxpayer prepared cost of service schedules for the state b rate case hearings based upon the original mou and these cost of service schedules were those in effect during the state b rate case hearings taxpayer petitioned for reconsideration based on the revised mou but commission b denied its request because the mou was revised after the rate order hearings were complete accordingly both taxpayer and commission b were using the information in effect at the time neither taxpayer nor commission b intended for taxpayer to include more than a ratable portion of the actual sec_48a credits that were ultimately allocated to taxpayer moreover neither taxpayer nor commission b intended to cause a normalization violation for taxpayer in addition commission b is expected to allow taxpayer to reflect the final allocation in the next rate proceeding and recover the amount by which the amortization of the original credit_amount reduced rates to ratepayers finally commission b is allowing taxpayer to record a regulatory asset liability on its books to track the excess_amount of itc amortization taxpayer inadvertently amortized sec_48a credits that parent has not yet used as an offset against federal tax_liability on its consolidated tax_return taxpayer made this error because it originally anticipated that parent would be able to use the full credit however the extension of bonus_depreciation on qualified additions for tax_year sec_2010 through and the increase of bonus_depreciation to for certain through additions changed this projection additionally taxpayer was not aware that the itc should not reduce cost of service in a period before taxpayer’s parent used the credit as an offset against federal_income_tax on its consolidated_return taxpayer independently discovered the error and acted upon its discovery taxpayer contacted the commission a and b staffs and both indicated that they will allow taxpayer to request a reduction of its amortization with respect to this issue in its next appropriate rate proceeding neither taxpayer nor commissions a or b intended to cause a normalization violation for taxpayer additionally taxpayer has made an adjustment to reverse the excess sec_48a credits that taxpayer amortized on its books_and_records we conclude that taxpayer’s actions as described above are not inconsistent with the requirements of former sec_46 of the code in accord with the senate reports quoted above the harsh sanction of disallowance or recapture of the itc should be imposed if at all only after a regulatory body has required or insisted upon such treatment by a utility because commissions a and b did not require or insist on the errors discussed above no disallowance or recapture is required in this case this ruling is conditioned upon commissions a and b allowing taxpayer to take the corrective actions as taxpayer has described in its representations in the prior paragraphs specifically commission b must allow taxpayer to reflect the final sec_48a plr-150025-11 credit allocation in the next rate proceeding and recover the amount by which the amortization of the original credit_amount reduced rates to ratepayers additionally both commissions a and b must allow taxpayer to request a reduction of its amortization in its next appropriate rate proceeding due to taxpayer inadvertently amortizing sec_48a credits that parent has not yet used as an offset against federal tax_liability on its consolidated tax_return this letter_ruling will be null and void and will have no effect if any of these conditions do not occur we based the rulings contained in this letter upon information and representations that taxpayer and its representatives submitted and accompanied by penalties of perjury statements that taxpayer executed while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts or transactions described above under any other provision of the code we direct this ruling only to the taxpayer who requested it under sec_6110 of the code a letter_ruling may not be used or cited as precedent in accordance with a power_of_attorney on file in this office we are sending a copy of this letter_ruling to your authorized representatives sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy copy for sec_6110 purposes cc
